NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 8 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA GUADALUPE RAMIREZ-                        No.    19-72262
VALENZUELA, AKA Josephina Cardona-
Mendosa,                                        Agency No. A215-854-149

                Petitioner,
                                                MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 1, 2022**


Before:      FRIEDLAND, SANCHEZ, and H. THOMAS, Circuit Judges.

      Maria Guadalupe Ramirez-Valenzuela, a native and citizen of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for asylum, withholding of removal, protection under the Convention

Against Torture (“CAT”), and cancellation of removal.

      Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

questions of law, Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008), except

to the extent that deference is owed to the BIA’s interpretation of the governing

statutes and regulations, Simeonov v. Ashcroft, 371 F.3d 532, 535 (9th Cir. 2004).

We also review de novo whether a petitioner has been afforded due process.

Ibarra-Flores v. Gonzales, 439 F.3d 614, 620 (9th Cir. 2006). We deny the

petition for review in part and dismiss it in part.

      We lack jurisdiction to consider issues that a petitioner fails to exhaust in the

agency. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004). Many of

the arguments Ramirez-Valenzuela makes were not exhausted.

      Ramirez-Valenzuela contends that the BIA erred by determining that she

had waived any challenge to the IJ’s denial of asylum, withholding of removal, and

CAT protection because the lack of any argument on those issues in her brief to the

BIA should not be construed as a waiver. But the BIA can deem an issue waived

when there is no argument developed in an appellant’s brief. See Alanniz v. Barr,

924 F.3d 1061, 1068-69 (9th Cir. 2019) (concluding that the BIA did not err in

concluding that the petitioner waived an issue where a review of the brief to the

BIA confirmed that he did not make an argument about that issue). Our review of


                                           2                                    19-72262
Ramirez-Valenzuela’s brief to the BIA confirms the agency’s analysis. We

therefore deny the petition as to Ramirez-Valenzuela’s contentions concerning the

BIA’s waiver determination and dismiss the petition as to her contentions

concerning those forms of relief.

      We similarly lack jurisdiction to consider Ramirez-Valenzuela’s contentions

that the IJ denied her due process by failing to adequately explain immigration

procedures and other topics. The BIA could have addressed any such issues had

the issues been before it, so Ramirez-Valenzuela was required to exhaust them.

See Agyeman v. INS, 296 F.3d 871, 877 (9th Cir. 2002) (“The exhaustion

requirement applies to claims that an [applicant] was denied a full and fair

hearing.”) (citation and internal quotation marks omitted).

      Our review is limited to the grounds the BIA actually relied on. See Andia v.

Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004). The BIA’s determination was

based on whether Ramirez-Valenzuela had shown that her children would suffer

exceptional and extremely unusual hardship, so we cannot reach her arguments

concerning whether the IJ erred by concluding that her criminal history makes her

ineligible for cancellation of removal. We lack jurisdiction over the agency’s

hardship determination because that determination is not reviewable. See Romero-

Torres v. Ashcroft, 327 F.3d 887, 888 (9th Cir. 2003).

      We deny the petition as to Ramirez-Valenzuela’s remaining claims. First,


                                          3                                    19-72262
the record does not support Ramirez-Valenzuela’s contention that the IJ failed to

adequately develop the factual record when Ramirez-Valenzuela was pro se. See

Zetino v. Holder, 622 F.3d 1007, 1015 (9th Cir. 2010) (“[T]he proceeding was not

so fundamentally unfair that [the applicant] was prevented from reasonably

presenting [her] case.”).

      Second, the IJ was required to give Ramirez-Valenzuela “reasonable time to

locate counsel and permit counsel to prepare for the hearing.” Arrey v. Barr, 916

F.3d 1149, 1158 (9th Cir. 2019). The IJ’s decision not to further continue

proceedings is reviewed for abuse of discretion. Id. In the context of this

proceeding, where the IJ advised her of her right to obtain counsel and gave her

several opportunities to do so, the denial of Ramirez-Valenzuela’s motion to

further continue the proceedings was not an abuse of discretion.

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         4                                     19-72262